DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 17 August 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that because the output node 68 of Vallancourt is not between transistors 16 and 70 that the combination fails to teach or suggest “wherein a first output signal is configured to output from a second node between the first transistor and the second transistor” as claimed in amended claim 1.
While the Examiner agrees that the previous interpretation of Vallancourt does not teach the amended limitation of claim 1, the Examiner respectfully disagrees that Vallancourt does not teach or suggest the amended limitation.
Figure 4 of Vallancourt exhibits switch 38 which feeds back the output signal to the gate of transistor 36.  By feeding back the voltage at the output node to the gate of transistor 36, the gate receives a self-biasing voltage.  Therefore, the voltage supplied to the gate of transistor 36 is interpreted by the Examiner as a bias voltage.  Therefore, the transistor 36 can be interpreted as the second transistor “wherein a gate of the second transistor is configured to receive a bias voltage” as required by claim 1.  Furthermore, by interpreting transistor 36 as the claimed second transistor, the output node is between the first transistor 16 and transistor 36, such that Vallancourt teaches “wherein a first output signal is configured to output from a second node between the first transistor and the second transistor” as required by amended claim 1.
	In view of the foregoing, the Examiner is not persuaded that the combination of Purcell in view of Vallancourt fails to teach claim 1 as amended by the Applicant.
	Therefore, claim 1 stand rejected as further detailed below.
Applicant argues that the independent claims are allowable based on their dependence on claim 1. In view of claim 1 standing rejected as discussed above, the dependent claims similarly stand rejected for the reasons detailed below.
Regarding claims 17 and 18, these claims are dependent on claim 11 which has been cancelled.  It appears that claims 16-18 refer to figure 27 of the Application.  By changing the claim dependence of claims 17 and 18 to claim 16, the claims would be able to be examined on the merits.  However, because the claims depend from a cancelled claim, the claim cannot be examined on the merits at this time.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 17 and 18 both depend from claim 11 which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The Examiner suggests amended the dependence of claims 17 and 18 to claim 16 in order to overcome the rejection and provide proper antecedent basis for the claimed “fourth transistor” in each of claims 17 and 18.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Purcell et al. (United States Patent Application Publication 2008/0192126), hereinafter referenced as Purcell, in view of Vallancourt et al. (United States Patent 5,572,153), hereinafter referenced as Vallancourt.
Regarding claim 1, Purcell discloses a light detecting device comprising: a pixel configured to generate a pixel signal (figure 1 exhibits a pixel 18 as disclosed at paragraph 28); and a comparator (paragraph 29 discloses a comparator) comprising: a first capacitor configured to receive the pixel signal (figure 1 exhibits a first capacitor C2 which receives a pixel signal as disclosed at paragraph 25); a second capacitor configured to receive a reference signal (figure 1 exhibits a second capacitor C1 which receives a ramp signal as disclosed at paragraph 25); a first node coupled to the first capacitor and the second capacitor (figure 1 exhibits a node 24 as disclosed at paragraph 25).  However, Purcell fails to disclose a first transistor having a gate coupled to the first node; and a second transistor disposed between a first line supplied with a first voltage and the first transistor, wherein the first transistor is coupled between the second transistor and a second line supplied with a second voltage different from the first voltage, wherein a polarity of the first transistor is opposite to a polarity of the second transistor, and wherein a gate of the second transistor is configured to receive a bias voltage.
Vallancourt is a similar or analogous system to the claimed invention as evidenced Vallancourt teaches a comparator wherein the motivation of reducing voltage offsets thereby improving comparator accuracy would have prompted a predictable variation of Purcell by applying Vallancourt’s known principal of providing a comparator (figure 4 exhibits comparator 60 as disclosed at column 4 lines 65-66) which includes a first transistor having a gate coupled to the first node (figure 4 exhibits a first node at the gate of transistor 16); and a second transistor disposed between a first line supplied with a first voltage and the first transistor (figure 4 exhibits transistor 36 disposed between transistor 16 and Vdd), wherein the first transistor is coupled between the second transistor and a second line supplied with a second voltage different from the first voltage (figure 4 exhibits wherein transistor 16 is between transistor 36 and Ground), wherein a polarity of the first transistor is opposite to a polarity of the second transistor (figure 4 exhibits wherein the polarity of the transistors 16 and 36 are opposite as shown by the arrows in each transistor), and wherein a gate of the second transistor is configured to receive a bias voltage (figure 4 exhibits wherein gate of transistor 36 receives a bias voltage, through switch 38,  as disclosed at column 5 lines 12-17, by providing a connecting between the output node and the gate of transistor 36, the transistor 36 is self-biased and therefore, the voltage at the gate of the transistor 36 is interpreted as a bias voltage).
In view of the motivations such as reducing voltage offsets thereby improving comparator accuracy one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Purcell.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 2, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), in addition, Vallancourt discloses wherein the bias voltage is different from the first and second voltage (because the bias voltage is a self-biasing voltage provided by switch 38, the bias voltage is different from the first and second voltage).
Regarding claim 3, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), in addition, Vallancourt discloses wherein the gate of the second transistor is configured to receive the bias voltage via a switch (figure 4 exhibits wherein the bias voltage is received via switch 38).
Regarding claim 4, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), in addition, Vallancourt discloses wherein a capacitor is coupled to the gate of the second transistor and the first line (figure 4 exhibits capacitor 40 between the gate of transistor 36 and Vdd).
Regarding claim 6, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), in addition, Vallancourt discloses wherein a third transistor is serially coupled to the first transistor and the second transistor (figure 4 exhibits transistor 62 which is coupled to the first and second transistors in series).
Regarding claim 7, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 6), in addition, Vallancourt discloses wherein a gate of the third transistor is configured to receive a second via voltage (figure 4 exhibits wherein the gate of transistor 62 is coupled to Vdd which is interpreted as a second via voltage).
Regarding claim 8, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 6), in addition, Vallancourt discloses wherein the comparator comprises the third transistor coupled to a third line supplied with a third voltage (figure 4 exhibits wherein the transistor 62 is coupled to Vdd), and a gate of the third transistor is configured to receive the first output signal (figure 4 exhibits wherein transistor 62 receives the output signal via switch 38).
Regarding claim 10, of Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 8), in addition, Vallancourt discloses wherein the third voltage is equal to the first voltage (figure 4 exhibits wherein the transistor 62 is coupled to Vdd).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Purcell in view of Vallancourt and further in view of Zhang (United States Patent Application Publication 2015/0172580).
Regarding claim 5, Purcell in view of Vallancourt discloses everything claimed as applied above (see claim 1), however, Purcell fails to disclose wherein the first capacitor and the second capacitor are variable.
Zhang is a similar or analogous system to the claimed invention as evidenced Zhang teaches a comparator wherein the motivation of controlling the gain of the input signals would have prompted a predictable variation of Purcell by applying Zhang’s known principal of providing variable input capacitors (figure 2 exhibits wherein the cap).
In view of the motivations such as controlling the gain of the input signals one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Purcell.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 9 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9 is objected to because the prior art fails to teach or suggest wherein the third voltage is equal to the second voltage, in combination with the elements of claims 1 and 8 from which it is dependent.  The closest prior art of record, Purcell in view of Vallancourt discloses a light detecting device with a comparator, however Vallancourt teaches that the third voltage is equal to the first voltage and therefore fails to teach or suggest “wherein the third voltage is equal to the second voltage” as currently claimed.
Claim 16 is objected to because the prior art fails to teach or suggest wherein the comparator comprises a fourth transistor coupled to the third transistor and a switch coupled between a gate and a drain of the fourth transistor, in combination with the elements of claims 1 and 8 from which it is dependent.  The closest prior art of record, Purcell in view of Vallancourt discloses a light detecting device with a comparator, however the combination fails to teach or suggest “wherein the comparator comprises a fourth transistor coupled to the third transistor and a switch coupled between a gate and a drain of the fourth transistor” as currently claimed.
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gallo et al. (United States Patent Application Publication 2007/0253255) teaches that by providing a feedback loop to the gate of a transistor, the transistor is self-biased.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696